Case 2:20-cv-06217-PA-SK Document 13 Filed 10/29/20 Page1of8 Page ID #:101

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, ifany) Aaron Minc, an individual

 

was received by me on (date) 10 August 2020

 

CI personally served the summons on the individual at (place)

 

on (date) ; or

 

0 [ left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) ; or

 

[1 I returned the summons unexecuted because , : or

 

After Aaron Minc’s attorney David Gringras made it clear on 28 September 2020 that he was
representing Mr. Minc in this action, | emailed Mr. Gingras copies of the complaint and
summons on 7 October 2020. There is also signficant evid. that Mr. Minc was in possession of
said legal papers well before 4 September 2020. Please see attached Exhibit “A”.

of Other (specify):

My fees are $ 50.00 for travel and $ for services, for a total of $

 
 
  

I declare under penalty of perjury that this information is true.

        

WAZ Sz

A A 4 oe ve
( / Server's signat
\ Alex - Petale, Esq.

Printed name and title

Law Offices of Alexander J. Petale
5478 Wilshire Blvd. Suite No. 223
Los Angeles, CA 90036

  

Date: 11 October 2020

 

 

 

Server's address

Additional information regarding attempted service, etc:

   

 
Case 2:20-cv-06217-PA-SK Document 13 Filed 10/29/20 Page 2of8 Page ID #:102

EXHIBIT A

 
Case 2:20-cv-06217-PA-SK Document13 Filed 10/29/20 Page 3of8 Page ID #:103

From: David Gingras david@gingrasiaw.com ¢
Subject: Murrey v. Minc, et al., U.S. Dist. Court Case No. 20-cv-6217 (CACD)
Date: September 28, 2020 at 4:58 PM
To: 2@lucasmurrey.io, lucas. murrey@aya.yale.edu, lucasmurrey@moneyandculture.org
Ce: Jane Gingras jane@gingraslaw.com

Dr. Murrey,
My name is David Gingras. | am a lawyer in Phoenix, Arizona.

I've been retained by Aaron Minc, Minc LLC, Anthony Will, and Digital Revolution, LLC
with respect to a lawsuit you filed against them in the U.S. District Court in Los Angeles. |
trust you’re familiar with this.

| would like to meet and confer with you regarding a Motion to Dismiss that my clients
intend to file. As you may know, the court’s rules require that the parties get together and
discuss any motions before they are filed. Obviously, the court wants the parties to
discuss things first to see if a resolution can be reached prior to asking the court for help.
This doesn’t need to be a super-formal discussion, but the idea is for me to explain some
legal issues and arguments to you, and then you can consider them and let me know
your position,

With that in mind, will you please let me know when you're available to talk, hopefully
within the next week? This type of meet-and-confer typically needs to be done by phone,
so just let me know when would be a good time to call (my schedule is fairly open, so |
can probably make time whenever is good for you).

Thanks and | look forward to talking with you.

David Gingras, Esq.
Gingras Law Office, PLLC
David@GingrasLaw.com
httos://twitter.com/DavidSGingras
http://gingraslaw.com

Tel.: (480) 264-1400
Fax: (480) 248-3196
i in Arizo

     

 
t ws

From: Alexander Petale <petaleesg@gmail.com>

Date: Wed, Oct 7, 2020 at 5:02 PM

‘Subject: Murrey v. Minc, et al., U.S. Dist. Court Case No. 20-cv-6217 (CACD)
ATo: <david@gingrasiaw.com>

oO
we

oO

Tt
Dear Mr, Gingras,

attached is Dr. Murrey's Federal Complaint and Summons naming your clients: Aaron Minc, Minc Law, Anthony Will and Digital Revolution LLC

caka Reputation Resolutions.
SThanks,

N

Alex Petale, Esq.

ie FistamendedComplvCheaterre1 pdf

3 Filed

%& FistamendedComplvCheaterre2.pdf

Attachments

PONENT ACNAUME EAT VER

 

SN AEUREE 3G

 
  

“stamendedCormip.,

FiStAMeNnGaAT oirig...

 
 

Case 2:20-cv-06217-PA-SK Docyyment 1

a

 
Case |?:20-cv-06217-PA-SK Document 13 Filed 10/29/20 Page5of8 Page ID #:105

& Ww bv

oO FB SN DH A

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zt
28

 

 

DECLARATION OF ALEXANDER J. PETALE

1, ALEXANDER J. PETALE, declare:

1. I am an attorney admitted to practice within the state of California and I
am not a party to this action. I have personal knowledge of the matter set forth
herein and would competently testify thereto if called and sworn as a witness.

2. On or about Friday, 4 September 2020 at approximately 3:30 P.M. I
received a telephone call from Aaron Minc of the Minc Law firm regarding the
lawsuit of Plaintiff Dr. Murrey versus Mr. Minc and his law firm and other
defendants.

3. Mr. Minc acknowledged that he has been in receipt of the lawsuit from Dr.
Murrey.

4. Although we did not discuss the details of the lawsuit, Mr. Minc did
acknowledge that he had received Dr. Murrey’s lawsuit via email in his email inbox
and I suggested that he read it.

/I

H

Hf

/

//

5. We also discussed the fact that Mr. Mince needs to take all steps necessary
to defend the action pursuant to any other action filed in federal court which would

include answering the lawsuit and or defending the matter.

 

 
Case

- Ww WV

oOo Co SN DW AN

10
1
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

4:20-cv-06217-PA-SK Document13 Filed 10/29/20 Page 6of8 Page ID #:106

6. Thereafter we courteously terminated the telephone conversation.

I declare that under penalty of perjury under the laws of the United States and
et

State of California that the foregoing is true and correct. Executed-on 26 September

 
  

2020 in Los Angeles, California.

 

ALE ER/J. PETALE

 

 

 

 
Case 2:20-cv-06217-PA-SK Document 13 Filed 10/29/20 Page 7of8 Page ID #:107

Ba UNITED Le
S R .
OAKWOOD
265 S WESTERN AVE

LOS ANGELES, CA 90004-9998
(800)275-8777

08/26/2020 02:02 2

Product Qty Unit Pric
Price

PM 2-Day 1 $7.75

Flat Rate Env
Beachwood, OH 44122
Flat Rate
Expected Delivery Day
Saturday 08/29/2020
USPS Tracking #
9505 5144 9456 0239 4378 12

Insurance $0.00
Up to $50.00 included

Total $7.75

Grand Total: $7.75

Cash $100.00

Change ($92.25)

KAEKKKKKEKKKKKKKK KKK KKKKKKKKKKKKKKKEKK
Due to limited transportation
availability as a result of
nationwide COVID-19 impacts
package delivery times may be =
extended. Priority Mail Express®
service will not change.

KRKK KKK KH KKK KKK KKK IK KKK KEK RRR KEE REO

Includes up to $50 insurance

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or cal] 1-800-222-1811.

 
7USPS.COM’

Quick Tools

Mail & Ship

 

wy

USPS Tracking’

8o0f8 Page ID #:1

Track Another Package +

Tracking Number: 9505514494560239437812

Your item was delivered in or at the mailbox at 2:08 pm on
August 28, 2020 in BEACHWOOD. OH 44122.

USPS Premium Tracking™ Available ~~

Track & Manage

Bigs lo) arse es le (so)

Anytime, Anywhere

 

€) English © Locations XO Support Ke informed Delivery Register / Sign In
Postal Store Business international Help Q
Tracking FAQs >
SOLAS OEITOE:

Get the free Informed Delivery” feature to receive
; g: : ; Learn More
automated notifications on your packages

Remove X

 

Status

( Delivered

August 28, 2020 at 2:08 pm
Delivered, In/At Mailbox
BEACHWOOD, OH 44122

Get Updates ~~

Delivered

 

Text & Email Updates

 

Case 2:20-cv-06217-PA-SK Document 13 Filed 10/29/20 Page

Tracking History

 
